Citation Nr: 0022204	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-08 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1031.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

By decision in May 1998, the Committee on Waivers and 
Compromises of the Regional Office (RO) denied the veteran's 
claim for waiver of recovery of the overpayment of improved 
pension benefits in the amount of $1031.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's failure to report promptly and accurately 
his wage income resulted in the creation of the 
overpayment.

3. Although the veteran was partially at fault in the 
creation of the overpayment, misrepresentation has not 
been documented.


CONCLUSION OF LAW

There was no fraud, misrepresentation or bad faith on the 
part of the veteran in the creation of the overpayment of 
improved pension benefits in the amount of $1031.  
38 U.S.C.A. §§ 5107(a), 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran has been eligible for the receipt of pension 
benefits for many years.  

The veteran submitted an eligibility verification report in 
April 1997.  He reported that he received Social Security 
benefits in the amount of $598, and that he had employment 
earnings of $350 from January to April 1997.  A letter 
submitted with the eligibility verification report notes that 
the $350 was earned in temporary employment.

An award letter of June 1997 reflects that, effective January 
1997, the veteran's monthly rate of pension was $79.  He was 
advised that his pension rate depended on his income.  He was 
to report "right away" to the RO if there was any change in 
his income.  Effective January 1997, his pension rate was 
based on earnings of $350 and Social Security income of 
$7185.

By letter dated December 1997, the veteran related that he 
had a part-time job, with earnings of approximately $400 per 
month.  He indicated that he was no longer qualified for 
pension benefits.

By award letter dated April 1998, the veteran's pension 
benefits were terminated effective January 1997 based on his 
income of $10,669.  This included his actual wage income of 
$3438, while he had previously reported that he expected to 
receive $350 in wages in 1997.


Analysis 

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA.  He essentially argues that he 
is entitled to waiver of recovery of the overpayment, based 
on his misunderstanding of VA income reporting requirements 
and that financial hardship that would accompany a repayment 
obligation.

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income.  38 U.S.C.A. § 1521 (West 1991). 

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271 
(1999).

A veteran who is receiving pension must notify VA of any 
material change or expected change in income, which would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 
38 U.S.C.A. § 5302(c).  In ascertaining whether 
misrepresentation was involved, the VA manual and regulations 
provide guidance to the RO's Committee on Waivers by stating:

Fraud and misrepresentation.  Although these are listed as 
separate elements in Section 5302(c), they both contain 
common characteristics and should be considered as a single 
element.  In order to establish fraud or misrepresentation, a 
Committee must determine that there was a willful 
misrepresentation of a material fact, or the willful failure 
to disclose a material fact, with the intent of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee must show that the 
willful intent to either misrepresent or fail to disclose was 
done with the veteran's knowledge that such misrepresentation 
or failure would result in the erroneous or improper award or 
erroneous retention of VA benefits. VA Manual MP- 4, Part I, 
Chapter 8, 8B.02 (1993).

The evidence in this case does not support the conclusion 
that the appellant intended to defraud the VA through an 
intentional misrepresentation of material facts with regard 
to receipt of income.  The record shows that the overpayment 
in this case was created as a result of the fact that the 
veteran reported in December 1997 that he was receiving 
income and had earnings of about $400 per month.  The RO 
subsequently retroactively adjusted the veteran's pension 
payments, effective January 1997, and this action resulted in 
the overpayment.  During the video conference hearing in June 
2000, the veteran testified that he had begun working in 
November of 1997.  He claims, however, that he left that job 
after about one month.  The evidence does not support the 
conclusion of the RO that the veteran intended to defraud the 
VA through an intentional misrepresentation of material facts 
regarding his receipt of income.  The weight of the evidence 
does not establish that the failure to report his income was 
done with willful intent, knowing that he was improperly 
receiving benefits.  While it is not precisely clear when the 
veteran actually began to receive income in an amount greater 
than that on which his pension benefits were based, the fact 
remains that the veteran ultimately provided the information 
that enabled the RO to discover the overpayment.  This act on 
the part of the veteran constitutes an omission of an act, 
but it does not equate to the commission of an intentional 
act to defraud, an essential element to a finding of 
misrepresentation.  In this regard, the Board is mindful of 
the fact that the veteran's pension award was based on a 
determination that he has been diagnosed with paranoid 
schizophrenia.  

The fact that the veteran failed to report his income 
accurately is at most a failure to acknowledge applicable 
reporting requirements articulated in pension notification 
letters.  Therefore, there is no statutory bar to waiver of 
recovery of the overpayment.


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by a finding of misrepresentation.


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by misrepresentation, the 
application of the standard of equity and good conscience 
must be considered.  In Bernard v. Brown, 4 Vet. App. 384 
(1993), the United States Court of Appeals for Veterans 
Claims held that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument, and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  The application of 
each of the elements of the standard of equity and good 
conscience was not addressed by the RO in this case, nor has 
VA fulfilled its duty to assist the veteran in the 
development of evidence pertaining to that inquiry. The Board 
finds that the veteran would be prejudiced by the Board's 
consideration of that issue, in the circumstances of this 
case.  In order to properly consider the elements of the 
standard of equity and good conscience, the veteran should be 
provided an opportunity to submit evidence and argument in 
that regard to include the submission of a complete and 
current financial status report.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The veteran should be provided an 
opportunity to submit a complete and 
current financial status report.

2. The veteran and should be provided an 
opportunity to submit argument and 
evidence with regard to the elements of 
the standard of equity and good 
conscience.

3. The RO should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of an overpayment 
of Department of Veterans Affairs (VA) 
improved pension benefits under the 
standard of equity and good conscience.  
If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 



